           Case 1:20-cv-01022-JRN Document 24 Filed 03/31/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION


AMERINOR, LLC,                                    §
            Plaintiff                             §
                                                  §                A-20-CV-01022-JRN
-vs-                                              §
                                                  §
SANARA WELLNESS LLC, ALLISON                      §
FULLMER,                                          §
           Defendants                             §



                                                ORDER

        Before the Court in the above-entitled and styled cause of action is Defendants’ Motion

for Attorney Fees (Dkt. 21).

        This is a trademark case brought under the Lanham Act revolving around the Defendants’

use of the name “Sanara Yoga and Wellness” for their yoga studio in Southlake, Texas. Plaintiff

is the owner of the trademark “SANARA” and has used it in the practice of selling cosmetic

products online. On February 17, 2021, the Court entered an order granting Defendants’ motion

to dismiss Allison Fullmer from the case and to dismiss the case itself for improper venue

pursuant to Rule 12(b)(3) of the Federal Rules of Civil Procedure. See generally (Order, Dkt.

17). The Defendants’ instant motion asks the Court to award attorney fees sufficient to cover the

cost of litigating the case in this district.

        The Lanham Act authorizes a court to award attorney fees “in exceptional cases.” 15

U.S.C. § 1117(a). The Supreme Court has held that an “exceptional case” is one that “stands out

from others with respect to the substantive strength of a party’s litigating position (considering

both the governing law and the facts of the case) or the unreasonable manner in which the case
          Case 1:20-cv-01022-JRN Document 24 Filed 03/31/21 Page 2 of 3




was litigated.” Octane Fitness, LLC v. ICON Health & Fitness, Inc., 572 U.S. 545, 554 (2014);

see also Baker v. DeShong, 821 F.3d 620, 625 (5th Cir. 2016) (same).

       Applying the Supreme Court’s directive, the Court will not grant attorney fees in this

action. First, while the Court’s order makes clear that Defendant Allison Fullmer should not have

been sued, and neither defendant should have been sued in Travis County, those concepts do not

directly relate to the strength of Plaintiff’s “litigating position.” The Court has not commented

and does not comment now on the strength of Plaintiff’s trademark claims against the corporate

defendant; the Court simply does not find that those claims are “substantively weak” in

comparison to similar Lanham Act claims. Thus, Defendants may not obtain attorney fees under

the first Octane Fitness prong.

       Second, Defendants argue that the case was litigated in an unreasonable manner because

(a) venue was never proper in the Western District of Texas and (b) Plaintiff persisted in claims

against Defendant Fullmer without any cognizable basis for a finding of direct or vicarious

liability against her. (Mot., Dkt. 21, at 4). The Court’s previous order agreed with Defendants

regarding the legal error of those two concepts, but there is a difference between being wrong

and being unreasonable. Plaintiff relied on Fifth Circuit precedent in arguing that promoting

one’s business on internet forums, knowing those promotions may be seen by individuals in a

certain district, could be grounds for a finding of minimum contacts with that district. As the

Court explained in its previous order, that is a gross misapplication of the precedent, but Plaintiff

is not inherently unreasonable because it proffered a weak argument. Similarly, Plaintiff was

legally wrong to sue Defendant Fullmer in her individual capacity and to not discuss the

elements for piercing the corporate veil. But Plaintiff’s choice to stand behind an argument the

Court later found unconvincing is not inherently unreasonable.
        Case 1:20-cv-01022-JRN Document 24 Filed 03/31/21 Page 3 of 3




      For these reasons, IT IS ORDERED that Defendants’ Motion for Attorney Fees (Dkt.

21) is DENIED.

      SIGNED this 31st day of March, 2021.




                                        JAMES R. NOWLIN
                                        SENIOR U.S. DISTRICT JUDGE
